ORDER *
Sosefo Tili Palu appeals the District Court’s denial of his petition for habeas corpus under 28 U.S.C. § 2241. Palu’s final order of deportation was issued on September 27, 1997, and he was in deportation proceedings before April 1, 1997, so IIRIRA’s transitional rules apply. Because he has since departed the country, this court lacks jurisdiction. See Hose v. INS, 180 F.3d 992, 996 (9th Cir.1999) (en banc).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.